Exhibit 10.1

DEALER-MANAGER AGREEMENT

March 3, 2017

 

Advisory Group Equity Services, Ltd.

    doing business as RHK Capital

As Dealer-Manager

444 Washington Street, Suite 407

Woburn, Massachusetts 01801

 

 

Ladies and Gentlemen:

 

The following will confirm our agreement relating to the proposed subscription
rights offering (the “Rights Offering”) to be undertaken by ITUS Corporation, a
Delaware corporation (the “Company”), pursuant to which the Company will
distribute to holders of record of its common stock, par value $0.01 per share
(the “Common Stock”), and certain of its outstanding warrants (the “Warrants”)
subscription rights (the “Rights”) as set forth in the Prospectus Supplement to
be filed on or about March 3, 2017 to the Company’s Form S-3 shelf registration
statement (File No. 333-206782) first filed with the U.S. Securities and
Exchange Commission (the “Commission”) on September 4, 2015, as amended, to
subscribe for and purchase shares of Common Stock (the “Rights Shares”), at a
subscription price equal to the lesser of (i) $3.24 and (ii) a 15% discount to
the volume weighted average price for our Common Stock for the five (5) trading
day period through and including Friday, March 24, 2017 (the “Subscription
Price”).


1.                THE RIGHTS OFFERING.


(A)                THE COMPANY PROPOSES TO UNDERTAKE THE RIGHTS OFFERING
PURSUANT TO WHICH EACH HOLDER OF COMMON STOCK AND WARRANTS SHALL RECEIVE ONE
RIGHT FOR EACH SHARE OF COMMON STOCK HELD OF RECORD BY SUCH HOLDER OR FOR EACH
SHARE THAT THE WARRANT IS EXERCISABLE FOR, AS THE CASE MAY BE, AT THE CLOSE OF
BUSINESS ON MARCH 1, 2017(THE “RECORD DATE”). HOLDERS OF RIGHTS (EACH A
“HOLDER”) WILL BE ENTITLED TO SUBSCRIBE FOR AND PURCHASE, AT THE SUBSCRIPTION
PRICE, ONE SHARE OF COMMON STOCK FOR EVERY RIGHT GRANTED TO HOLDERS ON THE
RECORD DATE (THE “BASIC SUBSCRIPTION RIGHT”); PROVIDED THAT THE RIGHTS MAY ONLY
BE EXERCISED FOR A MAXIMUM OF $12,000,000 OF SUBSCRIPTION PROCEEDS.

 

(b)               The Rights shall be non-transferable and will not be listed
for trading on any stock exchange or market. The Rights Shares are expected to
be listed on the Nasdaq Capital Market (the “NasdaqCM”) and shall be
transferable in accordance with applicable state “blue sky” laws, rules and
regulations.

 

(c)                Any holder of Rights who fully exercises all Basic
Subscription Rights issued to such holder is entitled to subscribe for Rights
Shares which were not otherwise subscribed for by others pursuant to their Basic
Subscription Rights (the “Over-Subscription Right”). The Over-Subscription Right
shall allow a holder of a Right to subscribe for an additional amount equal to
any and all of the Rights Shares which were not otherwise subscribed for as of
the Expiration Date (as defined below). Rights Shares acquired pursuant to the
Basic Subscription Right and the Over-Subscription Rights are subject to
allotment and certain limitations and pro rata allocation, as more fully
discussed in the Prospectus (as defined herein).

--------------------------------------------------------------------------------

 

 

(d)               The Rights will expire at 5:00 p.m., New York City time, on
March 24, 2017, (the “Expiration Date”). The Company shall have the right to
extend the Expiration Date for up to an additional 30 days in its sole
discretion.

 

(e)                All funds from the exercise of Basic Subscription Rights and
Over-Subscription Rights will be deposited with Continental Stock Transfer &
Trust Company, LLC, as the subscription agent (the “Subscription Agent”), and
held in a segregated account with the Subscription Agent pending a final
determination of the number of Rights Shares to be issued pursuant to the
exercise of Basic Subscription Rights and Over-Subscription Rights. As soon as
is practicable after the Expiration Date, the Company shall conduct a closing of
the Rights Offering (a “Closing”).

 

2.                Appointment as Dealer-Manager; Role of Dealer-Manager.  The
Company hereby engages Advisory Group Equity Services, Ltd., doing business as
RHK Capital, as the exclusive dealer-manager (the “Dealer-Manager”) in
connection with the Rights Offering, and authorizes the Dealer-Manager to act as
such on its behalf in connection with the Rights Offering, in accordance with
this Dealer-Manager Agreement (this “Agreement”).  Until the Expiration Date,
the Company will not solicit, negotiate with or enter into any agreement with
any placement agent, financial advisor, dealer manager, brokers, dealers or
underwriters or any other person or entity in connection with the Rights
Offering.  On the basis of the representations and warranties and agreements of
the Company contained in this Agreement and subject to and in accordance with
the terms and conditions hereof, the Dealer-Manager agrees that as
Dealer-Manager it will, in accordance with its customary practice and to the
extent requested by the Company, use its commercially reasonable efforts to (i)
advise on pricing, structuring and other terms and conditions of the Rights
Offering, including whether to provide for  transferability, tradability and
oversubscription rights and limits (it being acknowledged that such services
have been previously provided pursuant to the engagement letter between the
parties (the “Engagement Letter”)), (ii) provide guidance on general market
conditions and their impact on the Rights Offering, (iii) assist the Company in
drafting a presentation that may be used to market the Rights Offering to
existing and potential investors, describing the proposed capital raising, the
Company’s history and performance to date, track records of key executives,
highlights of the Company’s business plan and the intended use of proceeds from
the Rights Offering, (iv) advise on the selection of the Information Agent and
Subscription Agent (it being acknowledged that such advice has been previously
rendered pursuant to the Engagement Letter), (v) assist the Company with its
understanding of state blue sky laws and retaining of counsel to assist with the
blue sky filings related to the Rights Offering, (vi) solicit the holders of the
Rights to encourage them to exercise such Rights and (vii) enter into selected
dealer agreements with other registered broker-dealers and provide the Company
with the opportunity to introduce the Company and make a presentation to such
broker-dealers, in each case using its commercially reasonable efforts.  For the
avoidance of doubt and notwithstanding anything that may be to the contrary in
this Agreement, the Company and the Dealer-Manager hereby agree that the
Dealer-Manager will not underwrite the Rights Offering, the Dealer-Manager has
no obligation to act, and will not act, in any capacity as an underwriter in
connection with the Rights Offering and the Dealer-Manager has no obligation to
purchase or procure purchases of the Rights Shares offered in connection with
the Rights Offering.  The Company agrees that it will not hold the
Dealer-Manager liable or responsible for the failure of the Rights Offering in
the event that the Rights Offering is not successfully consummated for any
reason.

 

2

--------------------------------------------------------------------------------

 

 

3.                No Liability for Acts of Brokers, Dealers, Banks and Trust
Companies. The Dealer-Manager shall not be subject to any liability to the
Company or any of the Company’s Subsidiaries (as defined below) or “affiliates”
(“Affiliates,” as such term is defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)) for any act or omission on the part of
any broker or dealer in securities (other than the Dealer-Manager) or any bank
or trust company or any other management, shareholders, creditors or any other
natural person, partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, or other entity or organization (each, a “Person”),
and the Dealer-Manager shall not be liable for its own acts or omissions in
performing its obligations as advisor or Dealer-Manager hereunder or otherwise
in connection with the Rights Offering or the related transactions, except for
any losses, claims, damages, liabilities and expenses determined in a final
judgment by a court of competent jurisdiction to have resulted directly from any
such acts or omissions undertaken or omitted to be taken by the Dealer-Manager
through its gross negligence, bad faith or willful misconduct or use of any
Rights Offering materials or information concerning the Company which were not
authorized for such use by the Company.  The Dealer-Manager may appoint
sub-placement agents and/or dealers in connection with the Rights Offering. In
soliciting or obtaining exercises of Rights, the Dealer-Manager shall not be
deemed to be acting as the agent of the Company or as the agent of any broker,
dealer, bank or trust company, and no broker, dealer, bank or trust company
shall be deemed to be acting as the Dealer-Manager’s agent or as the agent of
the Company. As used herein, the term “Subsidiary” means our operating
subsidiaries, Anixa Diagnostics Corporation and MeetrixIP, LLC. Unless the
context specifically requires otherwise, the term “Company” as used in this
Agreement means the Company and its Subsidiaries collectively on a consolidated
basis.

 

4.                The Offer Documents.

 

(a)                There will be used in connection with the Rights Offering
certain materials in addition to the Registration Statement, Preliminary
Prospectus, Base Prospectus and any Prospectus Supplement as filed (each as
defined herein), including: (i) all exhibits to the Registration Statement which
pertain to the conduct of the Rights Offering, (ii) any soliciting materials
relating to the Rights Offering approved by the Company and (iii) any free
writing prospectus with respect to the Rights Offering filed by the Company
(collectively with the Registration Statement and the Prospectus, the “Offer
Documents”). The Dealer-Manager shall be given an opportunity to review and
comment upon the Offer Documents.  Any references in this Agreement to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act, as of the effective date of the Registration Statement
or the date of such Prospectus, as the case may be.

 

3

--------------------------------------------------------------------------------

 

 

(b)               The Company agrees to furnish the Dealer-Manager with as many
copies as it may reasonably request of the final forms of the Offer Documents
and the Dealer-Manager is authorized to use copies of the Offer Documents in
connection with its acting as Dealer-Manager. The Dealer-Manager hereby agrees
that it will not disseminate any written material for or in connection with the
solicitation of exercises of Rights pursuant to the Rights Offering other than
the Offer Documents.

 

(c)                The Company represents and agrees that no solicitation
material, other than the Offer Documents and the documents to be filed therewith
as exhibits thereto (each in the form of which has been approved by the
Dealer-Manager), will be used in connection with the Rights Offering by or on
behalf of the Company without the prior approval of the Dealer-Manager, which
approval will not be unreasonably withheld. In the event that the Company uses
or permits the use of any such solicitation material in connection with the
Rights Offering, then the Dealer-Manager shall be entitled to withdraw as
Dealer-Manager in connection with the Rights Offering and the related
transactions without any liability or penalty to the Dealer-Manager or any other
Person identified in Section 11 hereof as an “indemnified party,” and the
Dealer-Manager shall be entitled to receive the payment of all fees and expenses
payable under this Agreement or the Engagement Letter which have accrued to the
date of such withdrawal or which otherwise thereafter become payable.

 

5.                Representations and Warranties. The Company represents and
warrants to the Dealer-Manager that:

 

(a)                The Company has prepared and filed with the Commission a
registration statement, and an amendment or amendments thereto, on Form S-3
(File No. 333-206782) including a prospectus (the “Base Prospectus”) for the
registration of the Rights and the Rights Shares under the Securities Act, which
Registration Statement, as so amended prior to the Effective Time (including
post-effective amendments, if any), has been declared effective by the
Commission and copies of which have heretofore been delivered to the
Dealer-Manager.  At the time of such filing, the Company met the requirements of
Form S-3 under the Securities Act.  Such Registration Statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act and
complies with said rule.  Promptly after execution and delivery of this
Agreement, the Company will prepare and file a prospectus in accordance with the
provisions of Rule 430A (“Rule 430A”) of the rules and regulations of the
Commission under the Securities Act (the “Securities Act Regulations”) and
paragraph (b) of Rule 424 (“Rule 424(b)”) of the Securities Act Regulations. 
The information included in such prospectus that was omitted from such
Registration Statement at the time it became effective but that is deemed to be
part of such Registration Statement at the time it became effective pursuant to
paragraph (b) of Rule 430A is referred to as “Rule 430A Information.” The Base
Prospectus and each prospectus used before such Registration Statement became
effective, and any prospectus that omitted the Rule 430A Information that was
used after such effectiveness and prior to the execution and delivery of this
Agreement, is referred to herein as a “Preliminary Prospectus.”   For purposes
of this Agreement, “Effective Time” means the date and the time as of which such
registration statement, or the most recent post-effective amendment thereto, if
any, was declared effective by the Commission; “Effective Date” means the date
of the Effective Time; “Registration Statement” means such Registration
Statement, as amended at the Effective Time, including any documents which are
exhibits thereto; and “Prospectus” means such final prospectus, as first filed
with the Commission pursuant to paragraph (1) or (4) of Rule 424(b) of the
Securities Act, including the Base Prospectus and all information or reports
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
incorporated in the Prospectus by reference. The Commission has not issued any
order preventing or suspending the use of any Preliminary Prospectus or the
Prospectus. All references in this Agreement to the Registration Statement, a
Preliminary Prospectus, and the Prospectus, or any amendments or supplements to
any of the foregoing shall be deemed to include any copy thereof filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”). The Prospectus delivered to the Dealer-Manager for use in
connection with the Rights Offering will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T promulgated by the Commission.

 

4

--------------------------------------------------------------------------------

 

 

(b)               The Registration Statement (together with all exhibits filed
as part of the Registration Statement) conforms, and any Preliminary Prospectus
and the Prospectus and any further amendments or supplements to the Registration
Statement conforms or will conform, when they are filed with or become effective
by the Commission, as the case may be, in each case, in all material respects to
the requirements of the Securities Act and collectively do not and will not, as
of the applicable Effective Date (as to the Registration Statement and any
amendment thereto) and as of the applicable filing date (as to the Prospectus
and any amendment or supplement thereto) contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein (with respect to the Prospectus, in
the light of the circumstances under which they were made) not misleading;
provided that no representation or warranty is made by the Company as to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of the Dealer-Manager specifically for inclusion
therein (collectively, the “Dealer-Manager Information”) under appropriate
headings and in its final form as approved by the Dealer-Manager and its
counsel.

 

(c)                There are no contracts, agreements, plans or other documents
which are required to be described in the Prospectus or filed as exhibits to the
Registration Statement by the Securities Act which have not been described in
the Prospectus or filed as exhibits to the Registration Statement or referred to
in, or incorporated by reference into, the exhibit table of the Registration
Statement as permitted by the Securities Act.

 

(d)               The Company and each of its Subsidiaries have been duly
incorporated and are validly existing as corporations in good standing under the
laws of their respective jurisdictions of incorporation, are duly qualified to
do business and are in good standing as foreign corporations in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the absence of
such power or authority (either individually and in the aggregate) could not
reasonably be expected to have a material adverse effect on: (i) the business,
condition (financial or otherwise), results of operations, shareholders’ equity,
properties or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company or its Subsidiaries; (ii) the long-term debt or
capital stock of the Company or its Subsidiaries; or (iii) the Rights Offering
or consummation of any of the other transactions contemplated by this Agreement,
the Registration Statement or the Prospectus (any such effect being a “Material
Adverse Effect”).

 

5

--------------------------------------------------------------------------------

 

 

(e)                This Agreement has been duly authorized, executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by the Dealer-Manager, constitutes the valid and legally binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally and by general principles of equity.

 

(f)                Neither the Company nor any of its Subsidiaries: (i) is in
violation of its charter or by-laws, (ii) in default under or in breach of, and
no event has occurred which, with notice or lapse of time or both, would
constitute a default or breach under or result in the creation or imposition of
any lien, charge, mortgage, pledge, security interest, claim, equity, trust or
other encumbrance, preferential arrangement, defect or restriction of any kind
whatsoever (each, a “Lien”) upon any of their property or assets pursuant to,
any material contract, agreement, indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject, or (iii) is in
violation in any material respect of any law, rule, regulation, ordinance,
directive, judgment, decree or order, foreign and domestic, to which it or its
properties or assets may be subject or has failed to obtain any material
license, permit, certificate, franchise or other governmental authorization or
permit necessary, including without limitation with respect to the federal Food
and Drug Administration and any similar state agency, to the ownership of its
properties or assets or to the conduct of its business, except, in the case of
clauses (ii) and (iii) above, any violation, default or failure to possess the
same that would not have a Material Adverse Effect.

 

(g)               Prior to or on the date hereof: (i) the Company and the
Subscription Agent have or will have entered into a subscription agency
agreement (the “Subscription Agency Agreement”) if required by the Subscription
Agent and (ii) the Company and MacKenzie Partners, Inc. (the “Information
Agent”) have or will have entered into an information agency agreement (the
“Information Agency Agreement”) if required by the Information Agent. When
executed by the Company, if applicable, each of the Subscription Agency
Agreement and the Information Agency Agreement will have been duly authorized,
executed and delivered by the Company and, assuming due authorization, execution
and delivery by Subscription Agent or the Information Agent, as the case may be,
will constitute a valid and legally binding agreement of the Company enforceable
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity.

 

(h)               The Rights to be issued and distributed by the Company have
been duly and validly authorized and, when issued and delivered in accordance
with the terms of the Offer Documents, will be duly and validly issued, and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, no holder of the Rights is
or will be subject to personal liability by reason of being such a holder, and
the Rights conform to the description thereof contained in the Prospectus. The
shares of Common Stock issuable upon exercise of any Rights have been duly and
validly authorized and, when issued and delivered in accordance with the terms
of the Rights, will be duly and validly issued, fully paid and non-assessable
and will constitute valid and legally binding obligations of the Company
enforceable against the Company in accordance with their terms, no holder of the
Common Stock is or will be subject to personal liability by reason of being such
a holder, and the Common Stock conforms to the description thereof contained in
the Prospectus.

 

6

--------------------------------------------------------------------------------

 

 

(i)                 Except as disclosed in the Prospectus with respect to the
Company’s authorized capitalization, the Rights Shares have been duly and
validly authorized and reserved for issuance upon exercise of the Rights and are
free of statutory and contractual preemptive rights and are sufficient in number
to meet the exercise requirements of the Rights Offering; and Rights Shares,
when so issued and delivered against payment therefore in accordance with the
terms of the Rights Offering, will be duly and validly issued, fully paid and
non-assessable, with no personal liability attaching to the ownership thereof,
and will conform to the description thereof contained in the Prospectus.

 

(j)                 The Common Stock is quoted on the NasdaqCM.  The Company has
not received an oral or written notification from the NasdaqCM or any court or
any other federal, state, local or foreign governmental or regulatory authority
having jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets, including without limitation the federal Food and Drug
Administration and any similar state agency (“Governmental Authority”), of any
inquiry or investigation or other action that would cause the Common Stock or
the Rights Shares to not be quoted on the NasdaqCM.

 

(k)               The Company has an authorized capitalization as set forth in
the Prospectus, and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued, are fully paid and
non-assessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Company capital stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in the
Registration Statement and Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Registration Statement and
Prospectus accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.

 

(l)                 [Reserved].

 

(m)             The Company and its Subsidiaries own or lease all such assets or
properties as are necessary to the conduct of its business as presently operated
and as proposed to be operated as described in the Registration Statement and
the Prospectus. Except to the extent leased by the Company or its Subsidiaries,
the Company and its Subsidiaries have good and marketable title in fee simple to
all assets or real property and good and marketable title to all personal
property owned by them, in each case free and clear of any Lien, except for such
Liens as are described in the Registration Statement and the Prospectus. Any
assets or real property and buildings held under lease or sublease by the
Company or any Subsidiary is held under valid, subsisting and enforceable leases
with such exceptions as are not material to, and do not interfere with, the use
made and proposed to be made of such property and buildings by the Company or
such Subsidiary. Neither the Company nor any Subsidiary has received any notice
of any material claim adverse to its ownership of any real or personal property
or of any material claim against the continued possession of any real property,
whether owned or held under lease or sublease by the Company or any Subsidiary.

 

7

--------------------------------------------------------------------------------

 

 

(n)               The Company and its Subsidiaries have all material consents,
approvals, authorizations, orders, registrations, qualifications, licenses,
filings and permits of, with and from all judicial, regulatory and other
Governmental Authorities (including without limitation from the federal Food and
Drug Administration and any similar state agency) and all third parties, foreign
and domestic (collectively, with the Licensing Requirements described below, the
“Consents”), to own, lease and operate their properties and conduct their
businesses as presently being conducted and as disclosed in the Registration
Statement and the Prospectus, and each such Consent is valid and in full force
and effect. The Company has not received notice of any investigation or
proceedings which results in or, if decided adversely to the Company, could
reasonably be expected to result in, the revocation of any Consent or reasonably
be expected to have a Material Adverse Effect. No Consent contains a materially
burdensome restriction not adequately disclosed in the Registration Statement
and the Prospectus.

 

(o)               The execution, delivery and performance of this Agreement by
the Company, the issuance of the Rights in accordance with the terms of the
Offer Documents, the issuance of Rights Shares in accordance with the terms of
the Rights Offering, and the consummation by the Company of the transactions
contemplated hereby, the Subscription Agency Agreement and the Information
Agency Agreement, will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries or any of its Affiliates is a party
or by which the Company or any of its Subsidiaries or its Affiliates is bound or
to which any of the properties or assets of the Company or any of its
Subsidiaries or its Affiliates is subject, nor will such actions result in any
violation of the provisions of the charter or by-laws of the Company or any of
its Subsidiaries or any statute or any order, rule or regulation of any
Governmental Authority; and except for the registration of the Rights and the
Rights Shares under the Securities Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state securities laws in connection with the
distribution of the Rights and the sale of the Rights Shares by the Company, no
consent, approval, authorization or order of, or filing or registration with,
any such court or Governmental Authority is required for the execution, delivery
and performance of this Agreement by the Company and the consummation by it of
the transactions contemplated hereby.

 

(p)               Except as disclosed in the Registration Statement and
Prospectus, there are no contracts, agreements or understandings between the
Company and any Person granting such Person the right to require the Company to
register such securities in a registration statement. No holder of any security
of the Company has any rights of rescission or similar rights with respect to
such securities held by them.

 

8

--------------------------------------------------------------------------------

 

 

(q)               Neither the Company nor any of its Subsidiaries has sustained,
since the date of the latest balance sheet included in the Prospectus or after
such date and as disclosed in the Prospectus, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree; and, since such date or after such date and as disclosed in the
Prospectus, there has not been any change in the capital stock or long-term debt
of the Company or any of its Subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects (as such prospects are disclosed or described in the
Prospectus) of the Company and its Subsidiaries (a “Material Adverse Change”).
Since the date of the latest balance sheet presented in the Prospectus, the
Company has not incurred or undertaken any liabilities or obligations, whether
direct or indirect, liquidated or contingent, matured or unmatured, or entered
into any transactions, including any acquisition or disposition of any business
or asset, which are material to the Company, except for liabilities, obligations
and transactions which are disclosed in the Registration Statement, any
Preliminary Prospectus and the Prospectus.

 

(r)                 Haskell & White LLP (the “Auditors”), whose reports relating
to the Company and its Subsidiaries are included in the Registration Statement,
are independent registered public accountants as required by the Securities Act,
the Exchange Act and the rules and regulations promulgated by the Public Company
Accounting Oversight Board (the “PCAOB”). The Auditors, to the best of the
Company’s knowledge, are duly registered and in good standing with the PCAOB.
The Auditors have not, during the periods covered by the financial statements
included in the Registration Statement, the Preliminary Prospectus and the
Prospectus, provided to the Company any non-audit services, as such term is used
in Section 10A(g) of the Exchange Act.

 

(s)                The financial statements, including the notes thereto, and
any supporting schedules included in the Registration Statement, any Preliminary
Prospectus and the Prospectus present fairly, in all material respects, the
financial position as of the dates indicated and the cash flows and results of
operations for the periods specified of the Company. Except as otherwise stated
in the Registration Statement, any Preliminary Prospectus and the Prospectus,
said financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis
throughout the periods involved. Any supporting schedules included in the
Registration Statement, any Preliminary Prospectus and the Prospectus present
fairly, in all material respects, the information required to be stated therein.
No other financial statements or supporting schedules are required to be
included or incorporated by reference in the Registration Statement. The other
financial and statistical information included in the Registration Statement,
any Preliminary Prospectus and the Prospectus present fairly, in all material
respects, the information included therein and have been prepared on a basis
consistent with that of the financial statements that are included in the
Registration Statement, such Preliminary Prospectus and the Prospectus and the
books and records of the respective entities presented therein.

 

9

--------------------------------------------------------------------------------

 

 

(t)                 There are no pro forma or as adjusted financial statements
which are required to be included in the Registration Statement, any Preliminary
Prospectus and the Prospectus in accordance with Regulation S-X under the
Securities Act which have not been included as so required. The pro forma and/or
as adjusted financial information included in the Registration Statement, any
Preliminary Prospectus and the Prospectus has been properly compiled and
prepared in accordance with the applicable requirements of the Securities Act
and include all adjustments necessary to present fairly, in all material
respects, in accordance with generally accepted accounting principles the pro
forma and as adjusted financial position of the respective entity or entities
presented therein at the respective dates indicated and their cash flows and the
results of operations for the respective periods specified. The assumptions used
in preparing the pro forma and as adjusted financial information included in the
Registration Statement, any Preliminary Prospectus and the Prospectus provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein. The related pro forma and pro
forma as adjusted adjustments give appropriate effect to those assumptions; and
the pro forma and pro forma as adjusted financial information reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts.

 

(u)               The statistical, industry-related and market-related data
included in the Registration Statement, any Preliminary Prospectus and the
Prospectus are based on or derived from sources which the Company reasonably
believes are reliable and accurate, and such data agree with the sources from
which they are derived. All applicable third party consents have been obtained
in order for such data to be included in the Registration Statement, any
Preliminary Prospectus and the Prospectus.

 

(v)               Except as disclosed in the Registration Statement and the
Prospectus, the Company maintains a system of internal accounting and other
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(w)             The Company’s Board of Directors has validly appointed an audit
committee, compensation committee and nominating and corporate governance
committee whose composition satisfies the requirements of the rules and
regulations of the Commission and the Company’s Board of Directors and/or audit
committee, compensation committee and the nominating corporate governance
committee has each adopted a charter as described in the Registration Statement,
and such charters are in full force and effect as of the date hereof. Neither
the Company’s Board of Directors nor the audit committee thereof has been
informed, nor is any director of the Company aware, of: (i) except as disclosed
in the Registration Statement and the Prospectus, any significant deficiencies
and material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

 

10

--------------------------------------------------------------------------------

 

 

(x)               The Company is in material compliance with the provisions of
the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley”), applicable to the
Company, and the rules and regulations promulgated thereunder and related or
similar rules and regulations promulgated by any other Governmental Authority or
self-regulatory entity or agency, except for violations which, singly or in the
aggregate, are disclosed in the Prospectus or would not have a Material Adverse
Effect.

 

(y)               No relationship, direct or indirect, exists between or among
any of the Company or any Affiliate of the Company, on the one hand, and any
director, officer, shareholder, customer or supplier of the Company or any
Affiliate of the Company, on the other hand, which is required by the Securities
Act or the Exchange Act to be described in the Registration Statement or the
Prospectus which is not so described as required. Except as disclosed in the
Registration Statement and the Prospectus, there are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of their respective
family members. The Company has not, in violation of Sarbanes-Oxley, directly or
indirectly, including through any Affiliate of the Company (other than as
permitted under Sarbanes-Oxley for depositary institutions), extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer of the Company.

 

(z)                Except as described in the Prospectus, there are no legal or
governmental proceedings pending to which the Company or any of its Subsidiaries
is a party or of which any property or asset of the Company or any of its
Subsidiaries is the subject which, if determined adversely to the Company or any
of its Subsidiaries, are reasonably likely to have a Material Adverse Effect;
and to the best of the Company’s knowledge, except as disclosed in the
Prospectus, no such proceedings are threatened or contemplated by Governmental
Authorities or threatened by others.

 

(aa)            The Company and its Subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns and have paid all
taxes required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except where the
failure to make such filings or make such payments, either individually or in
the aggregate, could not reasonably be expected to have, a Material Adverse
Effect. The Company has made adequate charges, accruals and reserves in its
financial statements above in respect of all federal, state and foreign income
and franchise taxes for all periods as to which the tax liability of the Company
or any of its Subsidiaries has not been finally determined.

 

(bb)           Each of the Company and its Subsidiaries maintains insurance of
the types and in the amounts which the Company believes to be reasonable and
sufficient for a company of its size operating in the Company’s industry,
including, but not limited to: (i) directors’ and officers’ insurance (including
insurance covering the Company, its directors and officers for liabilities or
losses arising in connection with the Rights Offering, including, without
limitation, liabilities or losses arising under the Securities Act, the Exchange
Act and applicable foreign securities laws), (ii) insurance covering real and
personal property owned or leased against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against and (iii) business
interruption insurance. There are no claims by the Company or any of its
Subsidiaries under any policy or instrument described in this paragraph as to
which any insurance company is denying liability or defending under a
reservation of rights clause. All of the insurance policies described in this
paragraph are in full force and effect. Neither the Company nor any of its
Subsidiaries has been refused any insurance coverage sought or applied for, and
the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------

 

 

(cc)            The Company and its Subsidiaries own or possess or have the
right to use on reasonable terms all patents, patent rights, patent
applications, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names,
service names and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as described in the
Prospectus and as proposed to be conducted; and neither the Company nor any of
its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interests of the
Company or any of its Subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, might result in a Material Adverse
Effect.  To the Company’s knowledge, all former and current employees of the
Company or any of its Subsidiaries (and, to the Company’s knowledge, all other
agents, consultants and contractors of the Company or any of its subsidiaries
who contributed to or participated in the conception or development of any
Intellectual Property for the Company or any of its Subsidiaries) have executed
written contracts or agreements that assign to the Company all rights to any
inventions, improvements, discoveries or information relating to the business of
the Company and its subsidiaries, including without limitation all Intellectual
Property owned, controlled by or in the possession of the Company or any of its
subsidiaries.  To the knowledge of the Company, there is no unauthorized use,
infringement or misappropriation of any of the Intellectual Property by any
third party, employee or former employee.  Each agreement and instrument (each,
a “License Agreement”) pursuant to which any Intellectual Property is licensed
to the Company or any of its subsidiaries is in full force and effect, has been
duly authorized, executed and delivered by, and is a valid and binding agreement
of, the Company or the applicable subsidiary, as the case may be, enforceable
against the Company or such subsidiary in accordance with its terms, except as
enforcement thereof may be subject to bankruptcy, insolvency or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles; the Company and its subsidiaries are in compliance with
their respective obligations under all License Agreements and, to the knowledge
of the Company, all other parties to any of the License Agreements are in
compliance with all of their respective obligations thereunder; no event or
condition has occurred or exists that gives or would give any party to any
License Agreement the right, either immediately or with notice or passage of
time or both, to terminate or limit (in whole or in part) any such License
Agreement or any rights of the Company or any of its subsidiaries thereunder, to
exercise any of such party’s remedies thereunder, or to take any action that
would adversely affect any rights of the Company or any of its subsidiaries
thereunder or that might have a Material Adverse Effect and the Company is not
aware of any facts or circumstances that would result in any of the foregoing or
give any party to any License Agreement any such right; and neither the Company
nor any of its subsidiaries has received any notice of default, breach or
non-compliance under any License Agreement.

 

12

--------------------------------------------------------------------------------

 

 

(dd)          Except as described in any Preliminary Prospectus, the Prospectus
and the Registration Statement, the Company: (i) is and at all times has been in
full compliance with all statutes, rules, regulations or guidance applicable to
the ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured, distributed or sold by
the Company or any component thereof (such statutes, rules, regulations or
guidance, collectively, “Applicable Laws”); (ii) has not received any notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from any Governmental Authority alleging or asserting noncompliance with
any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws, including without limitation with respect to the federal
Food and Drug Administration and any similar state agency (“Authorizations”);
(iii) possesses all Authorizations and such Authorizations are valid and in full
force and effect and are not in violation of any term of any such
Authorizations; (iv) has not received notice of any claim, suit, proceeding,
hearing, enforcement, audit, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any product operation or
activity is in violation of any Applicable Laws or Authorizations and has no
knowledge that any such Governmental Authority or third party is considering any
such claim, suit, proceeding, hearing, enforcement, audit, investigation,
arbitration or other action; (v) has not received notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations and has no knowledge that any such
Governmental Authority is considering such action; (vi) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments were complete and correct in all material respects
on the date filed (or were corrected or supplemented by a subsequent
submission), except, in the case of each of clauses (i), (ii) and (iii), for any
default, violation or event that would not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect.

 

(ee)            Neither the Company nor, to the Company’s knowledge, any of the
Company’s directors, officers or employees has violated: (i) the Bank Secrecy
Act, as amended, (ii) the Money Laundering Control Act of 1986, as amended,
(iii) the Foreign Corrupt Practices Act, or (iv) the Uniting and Strengthening
of America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, and/or the rules and regulations
promulgated under any such law, or any successor law, except for such violations
which, singly or in the aggregate, would not have a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------

 

 

(ff)             Neither the Company nor any of its Affiliates has, prior to the
date hereof, made any offer or sale of any securities which are required to be
“integrated” pursuant to the Securities Act with the offer and sale of the
Rights Shares pursuant to the Registration Statement.

 

(gg)           Except as described in the Registration Statement, the Prospectus
and herein, there are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee or other compensation by the Company with respect to the issuance or
exercise of the Rights or the sale of the Rights Shares or any other
arrangements, agreements or understandings of the Company or, to the Company’s
knowledge, the Company’s officers, directors and employees or Affiliates that
may affect the Dealer-Manager’s compensation, as determined by the Financial
Industry Regulatory Authority, Inc. (“FINRA”). Except as previously disclosed by
the Company to the Dealer-Manager in writing, no officer, director, or
beneficial owner of 5% or more of any class of the Company’s securities (whether
debt or equity, registered or unregistered, regardless of the time acquired or
the source from which derived) or any other Affiliate is a member or a Person
associated, or affiliated with a member of FINRA. No proceeds from the exercise
of the Rights will be paid to any FINRA member, or any Persons associated or
affiliated with a member of FINRA, except as specifically contemplated herein.
Except as previously disclosed by the Company to the Dealer-Manager, no Person
to whom securities of the Company have been privately issued within the 180-day
period prior to the initial filing date of the Registration Statement has any
relationship or affiliation or association with any member of FINRA.

 

(hh)           There are no contracts, agreements or understandings between the
Company and any Person that would give rise to a valid claim against the Company
or the Dealer-Manager for a brokerage commission, finder’s fee or other like
payment in connection with the transactions contemplated by this Agreement.
Other than the Dealer-Manager, the Company has not employed any brokers, dealers
or underwriters in connection with solicitation of exercise of Rights in the
Rights Offering, and except provided for in Sections 6 and 7 hereof, no other
commissions, fees or discounts will be paid by the Company or otherwise in
connection with the Rights Offering.

 

(ii)               Neither the Company nor, to the Company’s knowledge, any of
the Company’s officers, directors, employees or agents has at any time during
the last five (5) years: (i) made any unlawful contribution to any candidate for
foreign office, or failed to disclose fully any contribution in violation of
law, or (ii) made any payment to any federal or state governmental officer or
official, or other Person charged with similar public or quasi-public duties,
other than payments that are not prohibited by the laws of the United States of
any jurisdiction thereof.

 

(jj)               The Company has not and will not, directly or indirectly
through any officer, director or Affiliate of the Company or through any other
Person: (i) taken any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the issuance of the Rights or the sale or resale of the Rights
Shares, (ii) since the filing of the Registration Statement sold, bid for or
purchased, or paid any Person (other than the Dealer-Manager) any compensation
for soliciting exercises or purchases of, the Rights or the Rights Shares and
(iii) until the later of the expiration of the Rights or the completion of the
distribution (within the meaning of Regulation M under the Exchange Act) of the
Rights Shares, sell, bid for or purchase, apply or agree to pay to any Person
(other than the Dealer-Manager) any compensation for soliciting another to
purchase any other securities of the Company (except for the solicitation of the
exercises of Rights pursuant to this Agreement). The foregoing shall not apply
to the offer, sale, agreement to sell or delivery with respect to: (i) Rights
Shares offered and sold upon exercise of the Rights, as described in the
Prospectus, or (ii) any shares of Common Stock sold pursuant to the Company’s
employee benefit plans.

 

14

--------------------------------------------------------------------------------

 

 

(kk)           Each “forward-looking statement” (within the meaning of
Section 27A of the Securities Act or Section 21E of the Exchange Act) included
in the Registration Statement and the Prospectus has been made or reaffirmed
with a reasonable basis and has been disclosed in good faith.

 

As used in this Agreement, references to matters being “material” with respect
to the Company or any matter relating to the Company shall mean a material item,
event, change, condition, status or effect related to the condition (financial
or otherwise), properties, assets (including intangible assets), liabilities,
business, prospects (as such prospects are disclosed or described in any
Preliminary Prospectus or the Prospectus), operations or results of operations
of the Company and its Subsidiaries, taken as a whole.

 

As used in this Agreement, the term “knowledge of the Company” (or similar
language) shall mean the knowledge of the officers of the Company who are named
in the Prospectus, with the assumption that such officers shall have made
reasonable and diligent inquiry of the matters presented (with reference to what
is customary and prudent for the applicable individuals in connection with the
discharge by the applicable individuals of their duties as officers or directors
of the Company).

 

6.                  Compensation. Notwithstanding (and in lieu of) the
compensation outlined in the Engagement Letter, the Dealer-Manager shall receive
the fees for acting in its capacity as the Dealer-Manager, as set forth herein.
In consideration for its services in the Rights Offering, the Dealer-Manager
shall receive a cash fee equal to 8% of the dollar amount received by the
Company from any cash exercise of the Rights issued to investors in the Rights
Offering, as a 6% commission, which commission shall not exceed $720,000 in the
aggregate, and 1.8% non-accountable expense fee, which non-accountable expense
fee shall not exceed $216,000 in the aggregate, as well as an out-of-pocket
accountable expense allowance of 0.2%, which accountable expense allowance shall
not exceed $24,000 in the aggregate, provided that, the Company has previously
paid the Dealer-Manager’s counsel a $10,000 advance against such out-of-pocket
accountable expense allowance (the “Advance”). If the Rights Offering is not
consummated, the portion of the Advance not used for the Dealer-Manager’s actual
out-of-pocket legal expenses shall be promptly reimbursed to the Company as
required under FINRA Rule 5110(f)(2)(D).  All payments to be made by the Company
pursuant to this Section 6 and Section 7 below shall be made at the Closing by
wire transfer of immediately available funds and consummation of the
subscriptions for Rights Shares pursuant to the exercise of Rights (the “Closing
Date”).

 

15

--------------------------------------------------------------------------------

 

 

7.                Expenses.  In accordance with the Dealer-Manager’s
compensation for services hereunder pursuant to Section 6 hereof, the Company
shall pay or cause to be paid, the following expenses:

 

(a)                all expenses (including any taxes) incurred by the Company in
connection with the Rights Offering and the preparation, issuance, execution,
authentication and delivery of the Rights and the Rights Shares;

 

(b)               all fees, expenses and disbursements of the Company’s
accountants, legal counsel and other third party advisors;

 

(c)                all reasonable and documented costs and expenses of the
Dealer-Manager as set forth in the Engagement Letter and reimbursable upon any
termination of this Agreement only as permitted by FINRA Rule 5110(f)(2)(D);

 

(d)               all fees and expenses of the Subscription Agent and the
Information Agent;

 

(e)                all fees, expenses and disbursements (including, without
limitation, fees and expenses of the Company’s accountants and counsel) in
connection with the preparation, printing, filing, delivery and shipping of the
Registration Statement (including the financial statements therein and all
amendments and exhibits thereto), each Preliminary Prospectus, the Prospectus,
the other Offer Documents and any amendments or supplements of the foregoing and
any printing, delivery and shipping of this Agreement to any organization of
soliciting dealers, if any, to the members thereof by mail, fax or other means
of communications;

 

(f)                all fees, expenses and disbursements, if any, relating to the
registration or qualification of the Rights and the Rights Shares under the
“blue sky” securities laws of any states or other jurisdictions;

 

(g)               all filing fees of the Commission;

 

(h)               all filing fees relating to the review of the Rights Offering
by FINRA;

 

(i)                 any applicable listing or other fees;

 

(j)                 the cost of printing certificates representing the Rights
and the Rights Shares;

 

(k)               all advertising charges pertaining to the Rights Offering;

 

(l)                 the cost and charges of the Company’s transfer agent(s) or
registrar(s);

 

(m)             [Intentionally omitted]; and

 

(n)               All payments to be made by the Company pursuant to this
Section 7 shall be made promptly after the termination or expiration of the
Rights Offering or, if later, promptly after the related fees, expenses or
charges accrue and an invoice therefor is sent by the Dealer-Manager. The
Company shall perform its obligations set forth in this Section 7 whether or not
the Rights Offering commences or any Rights are exercised pursuant to the Rights
Offering , except that the Dealer-Manager’s non-accountable expenses may only be
reimbursed upon Closing.

 

16

--------------------------------------------------------------------------------

 

 

8.                Shareholder Lists; Subscription Agent; Information Agent.

 

(a)                The Company will cause the Dealer-Manager to be provided with
any cards or lists showing the names and addresses of, and the number of shares
of Common Stock held by, the holders of shares of Common Stock as of a recent
date and will use its best efforts to cause the Dealer-Manager to be advised
from time to time during the period, as the Dealer-Manager shall request, of the
Rights Offering as to any transfers of record of shares of Common Stock.

 

(b)               The Company (i) has arranged for the Subscription Agent to
serve as subscription agent in connection with the Rights Offering, (ii) will
arrange for the Subscription Agent to advise the Dealer-Manager regularly as to
such matters as the Dealer-Manager may reasonably request, including the number
of Rights that have been exercised, and (iii) will arrange for the Subscription
Agent to be responsible for receiving subscription funds paid.

 

(c)                The Company has arranged for the Information Agent to serve
as the information agent in connection with the Rights Offering (together with
the Subscription Agent, the “Agents”) and to perform services in connection with
the Rights Offering that are customary for an information agent.

 

9.                Covenants of the Company.  The Company covenants and agrees
with the Dealer-Manager:

 

(a)                To use its best efforts to cause the Registration Statement
and any amendments thereto to become effective; to advise the Dealer-Manager,
promptly after it receives notice thereof, of the time when the Registration
Statement, or any amendment thereto, becomes effective or any supplement to the
Prospectus or any amended Prospectus has been filed and to furnish the
Dealer-Manager with copies thereof; to prepare a Prospectus in a form approved
by the Dealer-Manager (such approval not to be unreasonably withheld or delayed)
and to file such Prospectus pursuant to Rule 424(b) under the Securities Act
within the time prescribed by such rule; to advise the Dealer-Manager, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus, of the suspension of the qualification of the
Rights for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or suspending any such qualification,
to use promptly its reasonable best efforts to obtain its withdrawal.

 

(b)               To deliver promptly to the Dealer-Manager, at any such
location as requested by the Dealer-Manager, such number of the following
documents as the Dealer-Manager shall reasonably request: (i) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement,
any other Offer Documents filed as exhibits, the computation of the ratio of
earnings to fixed charges and the computation of per share earnings), (ii) each
Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus and (iii) any document incorporated by reference in the Prospectus
(excluding exhibits thereto); and, if the delivery of a prospectus is required
at any time during which the Prospectus relating to the Rights or the Rights
Shares is required to be delivered under the Securities Act and if at such time
any events shall have occurred as a result of which the Prospectus as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Prospectus is delivered, not misleading, or, if for any other reason it shall be
necessary during such period to amend or supplement the Prospectus or to file
under the Exchange Act any document incorporated by reference in the Prospectus
in order to comply with the Securities Act or the Exchange Act, to notify the
Dealer-Manager and, upon its request, to file such document and to prepare and
furnish without charge to the Dealer-Manager as many copies as the
Dealer-Manager may from time to time reasonably request of an amended or
supplemented Prospectus which will correct such statement or omission or effect
such compliance.

 

17

--------------------------------------------------------------------------------

 

 

(c)                To file promptly with the Commission any amendment to the
Registration Statement or the Prospectus or any supplement to the Prospectus
that may, in the judgment of the Company or the Dealer-Manager, be necessary or
advisable in connection with the distribution of the Rights or the sale of the
Rights Shares or be requested by the Commission.

 

(d)               Prior to filing with the Commission any: (i) Preliminary
Prospectus, (ii) amendment to the Registration Statement, any document
incorporated by reference in the Prospectus or (iii) any Prospectus pursuant to
Rule 424 of the Securities Act, to furnish a copy thereof to the Dealer-Manager
and counsel for the Dealer-Manager and obtain the consent of the Dealer-Manager
to the filing (which consent shall not be unreasonably withheld).

 

(e)                To furnish to the Dealer-Manager copies of all materials not
available via EDGAR furnished by the Company to its shareholders and all public
reports and all reports and financial statements furnished by the Company to the
principal national securities exchange upon which any of the Company’s
securities may be listed pursuant to requirements of or agreements with such
exchange or to the Commission pursuant to the Exchange Act or any rule or
regulation of the Commission thereunder.

 

(f)                To qualify or register the Rights and the Rights Shares for
sale under (or obtain exemptions from the application of) the state securities
or blue sky laws of those jurisdictions designated by the Dealer-Manager, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Rights and
the Rights Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Dealer-Manager promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Rights and the Rights
Shares for offering, sale or trading in any jurisdiction or any initiation or
threat of any proceeding for any such purpose, and in the event of the issuance
of any order suspending such qualification, registration or exemption, the
Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

18

--------------------------------------------------------------------------------

 

 

(g)               To apply the net proceeds from the exercise of the Rights in
the manner described under the caption “Use of Proceeds” in the Prospectus.

 

(h)               To apply for the listing of Rights Shares on the NasdaqCM and
to use its best efforts to complete that listing, subject only to official
notice of issuance (if applicable), prior to the expiration of the Rights
Offering.

 

(i)                 To take such steps as shall be necessary to ensure that
neither the Company nor any Subsidiary shall become an “investment company”
within the meaning of such term under the Investment Company Act of 1940 and the
rules and regulations of the Commission thereunder.

 

(j)                 To advise the Dealer-Manager, directly or through the
Subscription Agent, from time to time, as the Dealer-Manager shall request, of
the number of Rights Shares subscribed for, and arrange for the Subscription
Agent to furnish the Dealer-Manager with copies of written reports it furnishes
to the Company concerning the Rights Offering.

 

(k)               To commence mailing the Offer Documents to record holders of
the Common Stock not later than the second business day following the record
date for the Rights Offering, and complete such mailing as soon as practicable.

 

(l)                 To reserve and keep available for issue upon the exercise of
the Rights such number of authorized but unissued shares of Rights Shares as
will be sufficient to permit the exercise in full of all Rights, except as
otherwise contemplated by the Prospectus.

 

(m)             To not take, directly or indirectly, any action designed to
cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the issuance of the Rights or the sale or
resale of the Rights Shares.

 

(n)               To comply with Instruction I.B.6 of Form S-3 during all
applicable time periods set forth therein.

 

10.            Conditions of Dealer-Manager’s Obligations. The obligations of
the Dealer-Manager hereunder are subject to (and the occurrence of any Closing
shall be conditioned upon) the accuracy, as of the date hereof and at all times
during the Rights Offering, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations hereunder
and to the following additional conditions:

 

(a)                (i) The Registration Statement shall have become effective
and the Prospectus shall have been timely filed with the Commission in
accordance with the Securities Act; (ii) all post-effective amendments to the
Registration Statement shall have become effective; (iii) no stop order
suspending the effectiveness of the Registration Statement or any amendment or
supplement thereto shall have been issued and no proceedings for the issuance of
any such order shall have been initiated or threatened, and (iv) any request of
the Commission for additional information (to be included in the Registration
Statement or the Prospectus or otherwise) shall have been disclosed to the
Dealer-Manager and complied with to the Dealer-Manager’s reasonable
satisfaction.

 

19

--------------------------------------------------------------------------------

 

 

(b)               The Dealer-Manager shall not have been advised by the Company
or shall have discovered and disclosed to the Company that the Registration
Statement or the Prospectus or any amendment or supplement thereto, contains an
untrue statement of fact which in the Dealer-Manager’s opinion, or in the
opinion of counsel to the Dealer-Manager, is material, or omits to state a fact
which, in the Dealer-Manager’s opinion, or in the opinion of counsel to the
Dealer-Manager, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

 

(c)                All corporate proceedings and other legal matters incident to
the authorization, form and validity of this Agreement, the Rights, the Rights
Shares, the Registration Statement and the Prospectus, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Dealer-Manager, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 

(d)               On the Closing Date, there shall have been furnished to the
Dealer-Manager the signed opinion (addressed to the Dealer-Manager) of by
Ellenoff Grossman & Schole LLP, counsel for the Company, dated as of the Closing
Date and in form and substance satisfactory to counsel for the Dealer-Manager.

 

(e)                The Company shall have furnished to the Dealer-Manager a
letter of the Auditors, addressed to the Dealer-Manager and dated the date
hereof: (i) confirming that they are independent registered public accountants
of the Company within the meaning of the Securities Act and are in compliance
with the applicable requirements relating to the qualification of accountants
under the PCAOB and applicable rules of the Commission, and (ii) stating, as of
the date of the letter (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Prospectus, as of a date not more than five days
prior to the date of the letter), the conclusions and findings of such firm with
respect to the financial information and other matters specified by the
Dealer-Manager.

 

(f)                The Company shall have furnished to the Dealer-Manager a
certificate, dated as of the Closing Date, of its President and Chief Executive
Officer and its Chief Financial Officer stating that:

 

i.         To the best of their knowledge after reasonable investigation, the
representations, warranties, covenants and agreements of the Company hereof are
true and correct in all material respects;

 

20

--------------------------------------------------------------------------------

 

 

ii.       The conditions set forth in this Agreement have been fulfilled;

 

iii.    Subsequent to the respective dates as of which information is given in
the Registration Statement and the Prospectus, neither the Company nor any of
its Subsidiaries has sustained any material loss or interference with its
business, whether or not covered by insurance, or from any labor dispute or any
legal or governmental proceeding;

 

iv.     Subsequent to the respective dates as of which information is given in
the Registration Statement and the Prospectus, there has not been any Material
Adverse Change or any development involving a prospective Material Adverse
Change; and

 

v.       They have carefully examined the Registration Statement and the
Prospectus and, in their opinion (A) the Registration Statement and the
Prospectus, as of the Effective Date, did not include any untrue statement of a
material fact and did not omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and (B)
since the Effective Date no event has occurred which should have been set forth
in a supplement or amendment to the Registration Statement or the Prospectus.

 

(g)               Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included in
the Prospectus any Material Adverse Change, the effect of which is, in the
judgment of the Dealer-Manager, so material and adverse as to make it
impracticable or inadvisable to proceed with the Rights Offering.

 

(h)               The NasdaqCM shall have approved the Rights Shares for
listing, subject only to official notice of issuance.

 

(i)                 All opinions, letters, evidence and certificates mentioned
above or elsewhere in this Agreement shall be deemed to be in compliance with
the provisions hereof only if they are in form and substance reasonably
satisfactory to counsel for the Dealer-Manager. If any of the conditions
specified in this Section 10 shall not have been fulfilled when and as required
by this Agreement, this Agreement and all obligations of the Dealer-Manager
hereunder may be canceled at, or at any time during the Rights Offering, by the
Dealer-Manager. Any such cancellation shall be without liability of the
Dealer-Manager to the Company. Notice of such cancellation shall be given the
Company in writing, or by telegraph or telephone and confirmed in writing.

 

11.            Indemnification and Contribution.  Notwithstanding anything to
the contrary contained in the Engagement Letter:

 

21

--------------------------------------------------------------------------------

 

 

(a)                The Company agrees to indemnify and hold harmless the
Dealer-Manager and its affiliates and any officer, director, employee or agent
of the Dealer-Manager or any such affiliates and any Person controlling (within
the meaning of Section 20(a) of the Exchange Act) the Dealer-Manager or any of
such affiliates (collectively, the “Indemnified Parties”) from and against any
and all losses, claims, damages, liabilities, expenses and actions (including
shareholder actions, in respect thereof) whatsoever, under the Securities Act or
otherwise (as incurred or suffered and including, but not limited to, any and
all legal or other expenses incurred in connection with investigating, preparing
to defend or defending any lawsuit, claim or other proceeding, commenced or
threatened, whether or not resulting in any liability, which legal or other
expenses shall be reimbursed by the Company promptly after receipt of any
invoices therefore from the Dealer-Manager), (A) arising out of or based upon:
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Offer Documents or any amendment or supplement thereto, in any
other solicitation material used by the Company or authorized by it for use in
connection with the Rights Offering, or in any blue sky application or other
document prepared or executed by the Company (or any written information
furnished by the Company) specifically for the purpose of qualifying any or all
of the Rights or the Rights Shares under the securities laws of any state or
other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”) or arising out of or based upon the
omission or alleged omission to state in any offer document a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (other than statements or omissions made in reliance upon and in
conformity with the Dealer-Manager Information), (ii) any withdrawal or
termination by the Company of, or failure by the Company to make or consummate,
the Rights Offering, (iii) any actions taken or omitted to be taken by an
Indemnified Party with the consent of the Company or in conformity with actions
taken or omitted to be taken by the Company or (iv) any failure by the Company
to comply with any agreement or covenant, contained in this Agreement or (B)
arising out of, relating to or in connection with or alleged to arise out of,
relate to or be in connection with, the Rights Offering, any of the other
transactions contemplated thereby or the performance of the Dealer-Manager’s
services to the Company with respect to the Rights Offering; provided, however,
the Company shall not be responsible for any liabilities or expenses of any
Indemnified Party that have resulted primarily from such Indemnified Party’s (x)
gross negligence, bad faith or willful misconduct in connection with any of the
advice, actions, inactions or services referred to herein or (y) use of any
Offering materials or information concerning the Company in connection with the
Offer that were not authorized for such use by the Company and which use
constitutes negligence, bad faith or willful misconduct.

 

(b)               Promptly after receipt by an Indemnified Party of notice of
any intention or threat to commence an action, suit or proceeding or notice of
the commencement of any action, suit or proceeding, such Indemnified Party will,
if a claim in respect thereof is to be made against the Company pursuant hereto,
promptly notify the Company in writing of the same. In case any such action is
brought against any Indemnified Party and such Indemnified Party notifies the
Company of the commencement thereof, the Company may elect to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party.  Within
15 days following receipt of notice from an Indemnified Party or the receipt of
such claim, the Company will notify the Dealer-Manager that the Company will
assume control of the defense.  An Indemnified Party may employ counsel to
participate in the defense of any such action provided, that the employment of
such counsel shall be at the Indemnified Party’s own expense, unless (i) the
employment of such counsel has been authorized in writing by the Company, (ii)
the Indemnified Party has reasonably concluded (based upon advice of counsel to
the Indemnified Party) that there may be legal defenses available to it or other
Indemnified Parties that are different from or in addition to those available to
the Company, or that a conflict or potential conflict exists (based upon advice
of counsel to the Indemnified Party) between the Indemnified Party and the
Company that makes it impossible or inadvisable for counsel to the Indemnifying
Party to conduct the defense of both the Company and the Indemnified Party (in
which case the Company will not have the right to direct the defense of such
action on behalf of the Indemnified Party), or (iii) the Company has not in fact
employed counsel reasonably satisfactory to the Indemnified Party to assume the
defense of such action within a reasonable time after receiving notice of the
action, suit or proceeding, in each of which cases the reasonable fees,
disbursements and other charges of such counsel will be at the expense of the
Company; provided, further, that in no event shall the Company be required to
pay fees and expenses for more than one firm of attorneys representing
Indemnified Parties unless the defense of one Indemnified Party is unique or
separate from that of another Indemnified Party subject to the same claim or
action. Any failure or delay by an Indemnified Party to give the notice referred
to in this paragraph shall not affect such Indemnified Party’s right to be
indemnified hereunder, except to the extent that such failure or delay causes
actual harm to the Company, or prejudices its ability to defend such action,
suit or proceeding on behalf of such Indemnified Party.

 

22

--------------------------------------------------------------------------------

 

 

(c)                If the indemnification provided for in the foregoing
paragraph is judicially determined to be unavailable (other than in accordance
with the terms hereof) to any Indemnified Party otherwise entitled to indemnity
in respect of any losses, claims, damages or liabilities referred to herein,
then, in lieu of indemnifying such person hereunder, whether or not the
Dealer-Manager is the person entitled to indemnification or reimbursement, the
Company shall contribute to the amount paid or payable by the Indemnified Party
as a result of such losses, claims, damages or liabilities (and expenses
relating thereto) (i) in such proportion as is appropriate to reflect the
relative benefits to the Company, on the one hand, and the Dealer-Manager, on
the other hand, of the Rights Offering or (ii) if the allocation provided for in
clause (i) above is not available, in such proportion as is appropriate to
reflect not only the relative benefits referred to in such clause (i) but also
the relative fault of each of the Company and the Dealer-Manager, as well as any
other relevant equitable considerations; provided, however, in no event shall
the Dealer-Manager’s aggregate contribution to the amount paid or payable exceed
the aggregate amount of fees actually received by the Dealer-Manager under this
Agreement.  For the purposes of this Agreement, the relative benefits to the
Company and to the Dealer-Manager of the engagement shall be deemed to be in the
same proportion as (a) the total value paid or contemplated to be paid or
received or contemplated to be received by the Company in the Rights Offering,
whether or not the Rights Offering is consummated, bears to (b) the fees paid or
to be paid to the Dealer-Manager under this Agreement.

 

(d)               The Company also agrees that neither the Dealer-Manager, nor
any other Indemnified Party, shall have any liability to the Company for or in
connection with the Dealer-Manager’s engagement as Dealer-Manager, except for
any such liability for losses, claims, damages, liabilities or expenses incurred
by the Company which are finally judicially determined to have resulted
primarily from the Dealer-Manager’s bad faith, willful misconduct, or gross
negligence or the use of any offering material or information concerning the
Company in connection with this Rights Offering which were not authorized for
such use by the Company.  The foregoing agreement shall be in addition to any
rights that the Dealer-Manager, the Company or any Indemnified Party may have at
common law or otherwise, including, but not limited to, any right to
contribution.  For the sole purpose of enforcing and otherwise giving effect to
the provisions of this Agreement, the Company hereby consents to personal
jurisdiction and service and venue in any court in which any claim which is
subject to this agreement is brought against the Dealer-Manager or any other
indemnified party.

 

23

--------------------------------------------------------------------------------

 

 

(e)                The Company agrees that it will not, without the prior
written consent of the Dealer-Manager, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the Dealer-Manager is an actual or potential
party to such claim, action, suit or proceeding) unless such settlement,
compromise or consent (i) relates solely to the payment of monetary damages and
does not include any admission of liability on the part of the Dealer-Manager,
and (ii) includes an unconditional release, reasonably satisfactory in form and
substance to the Dealer-Manager, releasing the Dealer-Manager from all liability
arising out of such claim, action, suit or proceeding.

 

(f)                In the event that an Indemnified Party is requested or
required to appear as a witness in any action brought by or on behalf of or
against the Company in which such Indemnified Party is not named as a defendant,
the Company agrees to promptly reimburse the Dealer-Manager on a monthly basis
for all expenses reasonably incurred by it in connection with such Indemnified
Party’s appearing and preparing to appear as such a witness, including, without
limitation, the reasonable fees and disbursements of its legal counsel.

 

(g)               If multiple claims are brought, and indemnification is
permitted under applicable law and provided for under this Agreement with
respect to at least one of such claims, the Company agrees that any judgment or
arbitration award shall be conclusively deemed to be based on claims as to which
indemnification is permitted and provided for, except to the extent the judgment
or arbitrate award expressly states that it, or any portion thereof, is based
solely on a claim as to which indemnification is not available.

 

(h)               The Company agrees to reimburse each Indemnified Party for all
expenses as they are incurred in connection with enforcing such Indemnified
Party’s rights hereunder.

 

12.            Effective Date of Agreement; Termination.

 

(a)                This Agreement shall become effective upon the later of the
time on which the Dealer-Manager shall have received notification of the
effectiveness of the Registration Statement and the time which this Agreement
shall have been executed by all of the parties hereto.

 

(b)               This Agreement shall terminate upon the earliest to occur of
(a) the consummation, termination or withdrawal of the Rights Offering, and
(b) the withdrawal by the Dealer-Manager pursuant to Section 4.

 

13.            Survival of Certain Provisions.  The agreements contained in
Sections 3, 6, 7, 11 and 13 through 21 hereof and the representations,
warranties and agreements of the Company contained in Section 5 hereof shall
survive the consummation of or failure to commence the Rights Offering and shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any indemnified
party; provided, that the Company’s obligations under Section 7 to reimburse the
Dealer Manager for accountable expenses are subject to FINRA Rule 5110 (f)(2)(D)
in that such expenses are only reimbursable to the extent actually incurred and
only if the Rights Offering actually closes.

 

24

--------------------------------------------------------------------------------

 

 

14.            Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered personally, (b) sent by
facsimile with immediate telephonic confirmation or (c) sent by registered or
certified mail, return receipt requested, postage prepaid, to the parties hereto
as follows

 

If to the Dealer-Manager:

 

Advisory Group Equity Services, Ltd.

    doing business as RHK Capital

444 Washington Street, Suite 407

Woburn, Massachusetts 01801

Attention: Richard H. Kreger

 

With a copy to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Spencer G. Feldman, Esq.

Email: sfeldman@olshanlaw.com

Facsimile: (212) 451-2222

 

If to the Company:

 

ITUS Corporation

12100 Wilshire Boulevard, Suite 1275

Los Angeles, CA 90025

Attention: Mr. Robert A. Berman, President and Chief Executive Officer

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

                        Attention: Barry I. Grossman, Esq.

Email: bigrossman@egsllp.com

Facsimile: (212) 370-7889

 

15.            Parties. This Agreement shall inure to the benefit of and be
binding upon the Dealer-Manager, the Company and their respective successors.
This Agreement and the terms and provisions hereof are for the sole benefit of
only those Persons, except that the representations, warranties, indemnities and
agreements of the Company contained in this Agreement shall also be deemed to be
for the benefit of the Person or Persons, if any, who control the Dealer-Manager
within the meaning of Section 15 of the Act. Nothing in this Agreement shall be
construed to give any Person, other than the Persons referred to in this
Section, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

 

25

--------------------------------------------------------------------------------

 

 

16.            Amendment.  This Agreement may not be amended or modified except
in writing signed by each of the parties hereto.

 

17.            Governing Law; Venue.  This Agreement shall be deemed to have
been executed and delivered in New York and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect, and in all other respects by the laws of
the State of New York, without regard to the conflicts of laws principals
thereof (other than Section 5-1401 of The New York General Obligations Law).
Each of the Dealer-Manager and the Company: (a) agrees that any legal suit,
action or proceeding arising out of or relating to this Agreement and/or the
transactions contemplated hereby shall be instituted exclusively in the Supreme
Court of the State of New York, New York County, or in the United States
District Court for the Southern District of New York, (b) waives any objection
which it may have or hereafter to the venue of any such suit, action or
proceeding, and (c) irrevocably consents to the jurisdiction of Supreme Court of
the State of New York, New York County, or in the United States District Court
for the Southern District of New York in any such suit, action or proceeding.
Each of the Dealer-Manager and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the Supreme Court of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and agrees that service of process upon the Company mailed by certified
mail to the Company’s address or delivered by Federal Express via overnight
delivery shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
underwriters mailed by certified mail to the Dealer-Manager’s address or
delivered by Federal Express via overnight delivery shall be deemed in every
respect effective service process upon the Dealer-Manager, in any such suit,
action or proceeding. THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST
EXTENT PERMITTED BY LAW, ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND
CREDITORS) HEREBY WAIVES ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE REGISTRATION STATEMENT, ANY
PRELIMINARY PROSPECTUS AND THE PROSPECTUS.

 

18.            Entire Agreement.  This Agreement, together with the exhibit
attached hereto and as the same may be amended from time to time in accordance
with the terms hereof, contains the entire agreement among the parties hereto
relating to the subject matter hereof and there are no other or further
agreements outstanding not specifically mentioned herein. 

 

19.            Severability.  If any term or provision of this Agreement or the
performance thereof shall be invalid or unenforceable to any extent, such
invalidity or unenforceability shall not affect or render invalid or
unenforceable any other provision of this Agreement and this Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

26

--------------------------------------------------------------------------------

 

 

20.            Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

21.            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile or other electronic
transmission shall constitute valid and sufficient delivery thereof. If the
foregoing correctly sets forth your understanding, please so indicate in the
space provided below for that purpose, whereupon this letter shall constitute a
binding agreement among us.

 

[Signature Page Follows]


 

 

 

 

27

--------------------------------------------------------------------------------

 

 

Very truly yours,

ITUS CORPORATION

By:

/s/ Robert A. Berman

Name:   

Robert A. Berman

Title:

President and Chief Executive Officer

 

 

Accepted and agreed as of the date first written above:

 

ADVISORY GROUP EQUITY SERVICES, LTD.

    doing business as RHK Capital

 

 

By:

/s/ Richard H. Kreger

Name:   

Richard H. Kreger

 

Title:

Senior Managing Director

 

[Signature Page to Dealer-Manager Agreement]

 

28